Petition for rehearing having been filed herein and satisfactory showing having been made that Reuben A. Wagle *Page 864 
has withdrawn from the Clerk of the Court the funds referred to in the opinion heretofore filed herein, it is hereby ordered that the amount thus drawn from the Clerk of the Court by Wagle be returned to the Clerk for the purpose of carrying out the provisions of the opinion filed herein within thirty days from the filing of this supplement, and that on failure to so return said funds to the Clerk of the Court the said Wagle shall not forfeit or foreclose said contract existing between Wagle and Hatch and the said Hatch shall not be required to carry out the terms of said contract until said funds shall be returned to said Clerk of the District Court of Polk County, Iowa, nor shall the plaintiff Hatch be required to pay interest during the time said fund is detained by the said Wagle.